PER CURIAM.
Appellant’s motion for post-conviction relief raised facially sufficient claims that his trial counsel was ineffective for failing to realize that voluntary intoxication was a defense to the crimes of burglary and grand theft and for failing to pursue such a defense even though there were several witnesses who would have testified to his intoxication on the day of the offenses. These claims were not refuted by the trial court’s order and the attachments thereto. McKinney v. State, 722 So.2d 933, 24 Fla. L. Weekly D35 (Fla. 1st DCA 1998); Hester v. State, 23 Fla. L. Weekly D1567, — So.2d -, 1998 WL 323517 (Fla. 1st DCA, June 22, 1998). We reverse that portion of the order denying these claims, and the cause is remanded for attachment of records conclusively refuting these claims or for an evidentiary hearing. The remainder of the order is affirmed.
ALLEN, WEBSTER and VAN NORTWICK, JJ., CONCUR.